447 F.2d 1403
Gerald L. WAINWRIGHT, Plaintiff-Appellant,v.Raymond K. PROCUNIER, Director of Corrections, State ofCalifornia, Defendant-Appellee.
No. 25533.
United States Court of Appeals, Ninth Circuit.
Sept. 20, 1971.

Paul K. Robertson, (argued), of Robertson & Hand, Palo Alto, Cal., for plaintiff-appellant.
James B. Cuneo, Deputy Atty. Gen.  (argued), Evelle J. Younger, Cal.  Atty. Gen., Edward P. O'Brien, Deputy Atty. Gen., San Francisco, Cal., for defendant-appellee.
Before JERTBERG, MERRILL and BROWNING, Circuit Judges.


1
On petition for rehearing of 446 F.2d 757.

ORDER

2
The panel to which the above case was assigned unanimously determined that the petition for rehearing of appellee should be denied, and appellee's suggestion for a rehearing en banc should be rejected, and on September 2, 1971, pursuant to subsection 4, General Order No. 15 of this court, the active judges were notified of the action of the panel in respect to said appellee's petition for rehearing.


3
More than seven days have elapsed since the other members of the Court in active service were advised of the action of the panel, and no member of the panel nor judge in regular active service of the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure).


4
Now, therefore, appellee's petition for rehearing is denied, and his suggestion for rehearing en banc is rejected.